Title: To John Adams from Jeremiah Allen, 29 July 1790
From: Allen, Jeremiah
To: Adams, John



Sir
Boston July 29. 1790

When I had the Honor of being with you, a Conversation turn’d upon the Consul for Russia, I observed it would not do, unless some pay or Emolument, was with it, as Consuls at St Petersburg by Custom Were obliged, to Ride with four Horses, Merchants by law forbid to Ride with more than two
Since my Return some of my Friends have advised me, to apply for the appointment, I think if it was consistent and I could be appointed for Russia, Sweden and Denmark perhaps something might be allowed untill the Consulage was sufficient—It was Judge Dana’s Opinion, that one Consul for those Powers would be Competent to every purpose
Your Excellency knows that all Ships going into the Baltic must enter at Elsinore
If a General War takes place, it may be well for the Continent to have a Person, in the Northern part of Europe to be on the Watch, to take any advantage that chance may throw in the Way for the benefit of the Commerce of this Country—I recollect when I had the Honor of a Conversation with your Excellency at Mr Jays, you observed that every Man, who Wishd an office, ought to apply, and that applications were pleasing, therefore I address myself to you, the Reasons why I apply are, when I went to Russia, I was the First American whos Name was enter’d at the Custom House, and put into the Gazette—in Consequence the Dutchess of Kingston sent for me, and by my means sent Her Ship to Boston, which opend the Trade—When I arrived, I advertized in the papers that I would give every information Relative to the Trade &c Mr Cabot had a Ship going there, I wrote a letter to Prince de Narisken, Master of the Empresss Horse, setting forth, that Our Captains were unacquainted with the Trade, and in case of any mistake, Requested him to befriend them—
That Letter he got the English Minister Mr FitzHerbert to translate into French, and a Merchant who understood Russ: to translate it into that Language, and shew them to the Empress, She told him, to Inform me, that every indulgence, that was reasonable should be granted—after I went again to Russia, and carried a present for The Empress of different Birds and SqurrellsShe Received them Graciously, and sent word if I had any favor to ask of the Government it should be granted, I reply’d to the Nobleman that personally, I had nothing to ask, perhaps my Country might, at a future period—from these Circumstances, presuming upon your Friendship and Judgment, I request the favor, that you will be so good, as to mention my Request to The President, shew him this, or an Extract if proper, for which I shall ever Esteem myself under the greatest Obligation to you—I have neither Wrote or Spoke to any person upon the Subject before—it will be adding to the favor if Your Excellency will condecend to Write a line what I may expect, or if necessary for me to go to New York—Mrs Browne joins in Respects to You and Mrs Adams
I take the liberty to enclose a list of the Exports from Russia for the year 1786
I have the Honor / to be with Respect / and Esteem Your / Excellency most Humbl. / and Obedient Servt
Jeremiah Allen